Citation Nr: 0018294	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1971 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The Board notes that in a March 1999 rating decision, the RO 
continued a 10 percent evaluation assigned to the service-
connected minimal sensory loss of the third digit of the 
palmar aspect of the left hand.  The veteran was advised of 
this determination that same month.  In April 1999, a Notice 
of Disagreement was received by the RO.  A Statement of the 
Case was issued by the RO in June 1999.  No written statement 
addressing this issue was thereafter received from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue.


FINDING OF FACT

The claims for service connection for tinnitus and bilateral 
carpal tunnel syndrome are not plausible.


CONCLUSION OF LAW

The claims for service connection for tinnitus and bilateral 
carpal tunnel syndrome are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
incurrence of an organic disease of the nervous system may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Service medical records are negative for evidence of either 
tinnitus or carpal tunnel syndrome.  Moreover, the claims 
folder does not contain any post-service medical evidence of 
tinnitus, medical evidence of carpal tunnel syndrome until 
1998, or medical evidence suggesting that any currently 
diagnosed carpal tunnel syndrome is etiologically related to 
service.  The only evidence linking these disorders to 
service is the theory advanced by the veteran himself and 
fellow serviceman; however, as  lay persons, they are not 
qualified to provide medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
must conclude that the veteran's claims are not well 
grounded.

Since the claims are not well grounded, VA has no duty to 
assist the veteran in developing the record to support his 
claims, including independent medical examinations and/or 
advisory medical opinions.  See 38 U.S.C.A. § 5107(a); Epps 
v. Gober, 126 F.3d at 1467-68.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

